No. 07-17-00056-CV


Jaime Murcia                                 §      From the 242nd District Court
  Appellant                                           of Hale County
                                             §
v.                                                  July 27, 2017
                                             §
Germania Farm Mutual                                Opinion Per Curiam
Insurance Association                        §
  Appellee

                                    J U D G M E N T


       Pursuant to the opinion of the Court dated July 27, 2017, it is ordered, adjudged

and decreed that this appeal is dismissed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.


       It is further ordered that this decision be certified below for observance.


                                           oOo